42 So.3d 379 (2010)
STATE ex rel. Wilbert JONES
v.
STATE of Louisiana.
No. 2010-KH-1650.
Supreme Court of Louisiana.
August 5, 2010.
Relator represents that the district court has failed to act timely on a notice of intent to seek supervisory writ of certiorari and/or review to the Louisiana Supreme Court filed on or about November 18, 2009. If relator's representation is correct, the district court is ordered to consider and act on the application. If relator's representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.